Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-12-00637-CR

                                   Stephen Jonathon VOGT,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CR12648B
                          Honorable Melisa Skinner, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, we REFORM the judgment and bill of
costs to delete Vogt’s requirement to pay attorney’s fees, and AFFIRM the trial court’s judgment
as reformed.

       SIGNED December 18, 2013.


                                                _____________________________
                                                Patricia O. Alvarez, Justice